  Case 6:20-cv-02297-PGB-EJK Document 1 Filed 12/17/20 Page 1 of 6 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

SHERRAINE FELDER,

        Plaintiff,
vs.

CHARLES SCHWAB & CO. INC.,

     Defendant.
_________________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, SHERRAINE FELDER, hereinafter referred to as “PLAINTIFF” by and through

her undersigned attorneys, hereby sues the Defendant, CHARLES SCHWAB & CO. INC. hereafter

referred to as “DEFENDANT” and alleges as follows:

                                  JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 because this civil

action arises under the Constitution, laws, or treaties of the United States.

        2.      Venue lies within the United States District Court for the Middle District of Florida,

Orlando Division, in accordance with 28 U.S.C. § 1391(b) because Plaintiff resides in this Judicial

District and because a substantial part of the events giving rise to this claim occurred in this Judicial

District.

                                              PARTIES

        3.      Plaintiff is a resident of Orange County, Florida.

        4.      Defendant is a foreign corporation, licensed and authorized to conduct business in the

State of Florida and doing business within Orange County.


                                                   1
  Case 6:20-cv-02297-PGB-EJK Document 1 Filed 12/17/20 Page 2 of 6 PageID 2




                                   GENERAL ALLEGATIONS

       5.      At all times material, Defendant acted with malice and with reckless disregard for

Plaintiff’s Federal and State protected rights.

       6.      At all times material, Plaintiff was qualified to perform her job duties within the

legitimate expectations of her employer.

       7.      Plaintiff has been required to retain the undersigned counsel to represent her in this

action and is obligated to pay them a reasonable fee for their services.

       8.      Plaintiff requests a jury trial for all issues so triable.

                                                FACTS

       9.      Plaintiff began her employment on or about January 7, 2019, as an Alternative

Investment Senior Specialist.

       10.     A human resources recruiter of Defendant, Brad Hettinger, solicited Plaintiff

through Linkedin while she was employed at her then current employer Bank of New York

Mellon (“BNYM”).

       11.     Plaintiff was Defendant’s only non-white AI Senior Specialist and one of only

two women.

       12.     In March 2019, Plaintiff was administered a verbal write up, while two of

Plaintiff’s peers had engaged in more significant conduct but were not disciplined in any manner.

       13.     After the disparate treatment continued in April, Plaintiff reported her concerns to

her manager’s boss.

       14.     In July 2019, Plaintiff expressed concerns about discrimination and retaliation with

human resources.


                                                    2
  Case 6:20-cv-02297-PGB-EJK Document 1 Filed 12/17/20 Page 3 of 6 PageID 3




       15.      Shortly thereafter Plaintiff received another write up from her manager for alleged

“NPI” incidents dating as far back as May.

       16.      In August 2019, Plaintiff met with a representative of human resources regarding her

concerns.

       17.      Plaintiff was also sharing her concerns with her mentor who was the President of

“BPACS” (Black People at Charles Schwab).

       18.      Plaintiff earned a raise and bonus for her performance in 2019.

       19.      Plaintiff also received a performance review indicating she was meeting the

company’s expectations.

       20.      On July 30, 2020, Plaintiff began an approved Family Medical Leave of Absence.

       21.      On October 9, 2020, Plaintiff returned from her FMLA leave and was immediately

terminated for a purported and unspecified “NPI” incident.

                                        COUNT I
                 42 U.S.C. § 1981 DISCRIMINATION AND HARASSMENT

       22.      Plaintiff realleges paragraphs one (1) through twenty-one (21) as though set forth

fully herein.

       23.      Plaintiff is African American.

       24.      By the conduct described above, Defendant engaged in unlawful employment

practices and discriminated against Plaintiff and created a hostile work environment on account

of her race in violation of 42 U.S.C. § 1981, for which Defendant is liable.

       25.      Defendant knew or should have known of the discrimination.

       26.      As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

                                                 3
  Case 6:20-cv-02297-PGB-EJK Document 1 Filed 12/17/20 Page 4 of 6 PageID 4




       WHEREFORE, Plaintiff prays for the following damages against Defendant:

                a.     Back pay and benefits;

                b.     Interest on back pay and benefits;

                c.     Front pay and benefits;

                d.     Compensatory damages for emotion pain and suffering;

                e.     Punitive damages;

                f.     For costs and attorney’s fees;

                g.     Injunctive relief;

                h.     For any other relief this Court deems just and equitable.

                                           COUNT II
                                42 U.S.C. § 1981 RETALIATION

       27.      Plaintiff realleges paragraphs one (1) through twenty-one (21) as though set forth

fully herein.

       28.      By the conduct described above, Defendant engaged in unlawful employment

practices and retaliated against Plaintiff for opposing the unlawful discrimination in violation of

42 U.S.C. § 1981, for which Defendant is liable.

       29.      Defendant knew or should have known of the retaliation.

       30.      As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

                a.     Back pay and benefits;

                b.     Interest on back pay and benefits;


                                                  4
  Case 6:20-cv-02297-PGB-EJK Document 1 Filed 12/17/20 Page 5 of 6 PageID 5




                c.     Front pay and benefits;

                d.     Compensatory damages for emotion pain and suffering;

                e.     Punitive damages;

                f.     For costs and attorney’s fees;

                g.     Injunctive relief;

                h.     For any other relief this Court deems just and equitable.

                                    COUNT III
                     FAMILY MEDICAL LEAVE ACT – INTERFERENCE

       31.      Plaintiff realleges paragraphs one (1) through twenty-one (21) as though set forth

fully herein.

       32.      Defendant’s actions interfered with Plaintiff’s lawful exercise of her FMLA rights.

       33.      Defendant’s actions constitute violations of the FMLA.

       34.      As a result of Defendant’s unlawful actions Plaintiff has suffered damages.

       WHEREFORE, Plaintiff prays for judgment against Defendant for the following damages:

                a.     Back pay and benefits;

                b.     Interest;

                c.     Liquidated damages;

                d.     Attorney’s fees and costs;

                e.     Equitable relief;

                f.     Such other relief as is permitted by law.

                                     COUNT IV
                        (FMLA DISCRIMINATION/RETALIATION)

       35.      Plaintiff realleges paragraphs one (1) through twenty-one (21) as though set forth


                                                 5
  Case 6:20-cv-02297-PGB-EJK Document 1 Filed 12/17/20 Page 6 of 6 PageID 6




fully herein.

       36.      Defendant retaliated against Plaintiff for asserting her FMLA rights.

       37.      Defendant’s actions constitute violations of the FMLA.

       38.      As a result of Defendant’s actions Plaintiff has suffered damages.

       WHEREFORE, Plaintiff respectfully requests all legal and equitable relief allowed by

law including judgment against Defendant for prejudgment interest, payment of reasonable

attorneys’ fees and costs incurred in the prosecution of the claim and such other relief as the

Court may deem just and proper.

       Dated this 17th day of December 2020.

                                              FLORIN GRAY BOUZAS OWENS, LLC

                                              /s/Wolfgang M. Florin
                                              Wolfgang M. Florin
                                              Florida Bar No. 907804
                                              wolfgang@fgbolaw.com
                                              Christopher D. Gray
                                              Florida Bar No.: 0902004
                                              chris@fgbolaw.com
                                              16524 Pointe Village Drive, Suite 100
                                              Lutz, FL 33558
                                              Telephone (727) 254-5255
                                               Facsimile (727) 483-7942
                                              Attorneys for Plaintiff




                                                 6
